     Case 2:20-cv-03373-ODW-JPR Document 11 Filed 05/26/20 Page 1 of 1 Page ID #:441


                                                                    JS-6
 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11     MARVIN LOUIS LOWERY, JR.,             ) Case No. CV 20-3373-ODW (JPR)
                                             )
12                         Plaintiff,        )
                                             )        J U D G M E N T
13                   v.                      )
                                             )
14     CITY OF LOS ANGELES et                )
       al.,                                  )
15                                           )
                           Defendants.       )
16                                           )

17
18
            Pursuant      to   the   Order    Dismissing   Action    for   Failure   to
19
       Prosecute and Denying Defendant’s Motion to Dismiss as Moot, IT IS
20
       HEREBY ADJUDGED that this action is dismissed with prejudice.
21
22
       DATED: May 26, 2020                    ____________________
23                                            OTIS D. WRIGHT II
                                              U.S. DISTRICT JUDGE
24
25
26
27
28
